
	
		I
		112th CONGRESS
		2d Session
		H. R. 6631
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2012
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Energy and Commerce,
			 Transportation and
			 Infrastructure, Financial
			 Services, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide energy crisis relief to residents of the
		  Virgin Islands.
	
	
		1.Short titleThis Act may be cited as the
			 Virgin Islands Energy Crisis Relief
			 Act.
		2.High energy costs
			 assistanceSection 19 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 918a) is amended by adding at the
			 end the following:
			
				(c)High Energy Cost
				Grant to the Water and Power Authority of the United States Virgin
				Islands
					(1)In
				generalThe Secretary, acting through the Rural Utilities
				Service, shall make a grant in an amount equal to $100,000,000 to the Water and
				Power Authority of the United States Virgin Islands under subection (a)(1) if
				that entity applies for, and is eligible for, such a grant.
					(2)Appropriation
						(A)In
				generalOut of any funds in the Treasury of the United States not
				otherwise appropriated, there are appropriated for fiscal year 2013 such sums
				as may be necessary for the grant provided for in paragraph (1), in addition to
				any other appropriated funds that may be used for the grant.
						(B)AvailabilityAmounts
				made available under subparagraph (A) shall remain available through fiscal
				year 2015.
						(d)Territories
				includedIn this section, the
				term State includes
				Territory.
				.
		3.Economic
			 adjustment assistance
			(a)In
			 generalThe Secretary of
			 Commerce is authorized to make grants under section 209 of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3199) to the Virgin Islands Water
			 and Power Authority for programs and activities to convert base power
			 production in the Virgin Islands from fuel oil to liquefied natural gas or
			 liquefied petroleum gas.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $15,000,000
			 for fiscal years 2013 through 2017.
			4.Low-Income Home
			 Energy Assistance ProgramWith
			 respect to fiscal years 2013 through 2018, the percentage described in section
			 2605(b)(2)(B)(i) of the Low-Income Home Energy Assistance Act of 1981 (42
			 U.S.C. 8624(b)(2)(B)(i)) shall be 300 percent when applied to households
			 located in the Virgin Islands.
		
